DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action filed 12/09/2021. In the response filed 04/11/2022, claims 1, 8, and 17 were amended, claims 15-16 were cancelled. Therefore, claims 1-14, and 17-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed 04/11/2022, see pages 8-10, with respect to claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamick (US PGPUB: 20150286961, hereinafter “Hamick”) in view of Novals et al. (US PGPUB: 20030023452, hereinafter “Novals”) in view of Shivakumar et al. (US PGPUB: 20150134371, Filed Date: Nov. 12, 2013, hereinafter “Shivakumar”) in view of Raasch et al. (US PGPUB: 20010049897, Filed Date: Jul. 20, 1999, hereinafter “Raasch”).
Regarding independent claim 1, Hamick teaches: A customizable ticket memorabilia system comprising: (Hamick – [0005] The disclosed subject matter also relates to a commemorative ticket system. The system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket.)
a computer server comprising a memory storing ticket memorabilia templates and ticketed experience data associated with the ticket memorabilia templates; (Hamick – [0034] FIG. 5 conceptually illustrates an example electronic system with which some implementations of the subject technology can be implemented. Processing unit, a system memory, an input device interface, an output device interface, and a network interface)
and a user computing device of a user, (Hamick – Fig. 1 computer 130 [0023] Computer 130 may be any of a desktop computer, a laptop computer, an embedded computer, a tablet computer, a smartphone and the like.) 
wherein the user is a ticket an E-ticket holder, (Hamick – [0002] The ticket may be an electronic or digital ticket that is provided to the user electronically and is printed by the user on regular printer paper.) 
coupled to the computer server, the computer server programmed to: (Hamick – [0005] The commemorative ticket system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket. [0023] Production device 150 (Fig. 1) may be any device adapted to produce or further process a commemorative ticket, such as a printer, a laminating device, an embossing device, and the like.)
receive from the user computing device a signal including E-ticket data, wherein the E-ticket data comprises ticket code information, and wherein the signal including E-ticket data is generated by one of scanning the E-ticket, (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
entering ticket identifying information in the user computing device, sending a photo, screenshot or scanned image of the E-ticket, logging into a ticket account, or selecting a link received digitally from the system; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
automatically process the signal received from the user computing device and retrieve ticketed experience data corresponding to the E-ticket data; (Hamick – [0031-0032] Fig. 4, A commemorative Ticket design may have default composition, or may be altered or added to by selection of additional options, such as graphics, adding gold left, lamination and the like.)
verify that the E-ticket for the event is an actual ticket event ticket and not a fraud; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. [0030] For example, a bar code or QR code on the issued ticket may be scanned to provide information regarding the event as well as information specific to that ticket, such as the seat location and the ticket holder's name.)
produce the hard stock ticket for the ticketed experience corresponding to the E- ticket data from the customized ticket memorabilia template; (Hamick − [0016] A higher quality commemorative ticket (hard stock ticket)  is often desired by a ticket purchaser to keep as a souvenir or keepsake. In some cases, upon purchasing a digital ticket to an event the purchaser is given an option to order a commemorative paper ticket (hard stock ticket) at the same time.)
Hamick teaches commemorative tickets design for a ticket holder, but does not explicitly teach: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia template corresponding to the retrieved ticketed experience data with at least one customizable feature located within the ticket memorabilia template and at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template corresponding to at least one data element of the ticketed experience data, wherein the customizable feature is customized based on user determination for creation of a hard stock ticket for the ticketed experience corresponding to the E-ticket data, wherein the ticket memorabilia system is in operation before, during and after a ticketed event,
However, Novals teaches: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia template (Novals – [0031-0033] A customer can enter his ticket or seat number from the ticket stub or pass the ticket over a scanner at kiosk 17 which records the ticket or seat number. The kiosk 17 can then create a profile that includes the information on the customer’s ticket. Customer images captured at the event can be downloaded and inserted into the template. For example a background of the arena (Fig. 2B), or a background of fans in the stands (Fig. 4B). Ticket itself may be include in the photopackage.)
corresponding to the retrieved ticketed experience data with at least one customizable feature located within the ticket memorabilia template (Novals – [0031-0033] Based on the ticket number, the service provider will know where the customer is sitting. Also, in response to the customer's choices, the service provider can record the selected imaging service and assign an identification code to the selection. This identification code could include at least information on the selected imaging service and information on the seating location of the customer.)
and at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template corresponding to at least one data element of the ticketed experience data, (Novals – [0025] [0028] [0031-0033] It is also possible that the customer may select the desired images at kiosk 17 after or during the event, or may select the desired images remotely from the entertainment event, such as over the Internet from a home PC. The customer may also wish to change selections on the basis of the actions in the event. Scores and dates and other text data may also be included. The Kiosk can offer a customer a menu of imaging services. For example, a choice A could be 3 images of participants and 2 images of the customer’s family or friends while watching the event.)
wherein the customizable feature is customized based on user determination for creation of a hard stock ticket for the ticketed experience corresponding to the E-ticket data, (Novals – [0029] [0031-0033] Selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices.)
wherein the ticket memorabilia system is in operation before, during and after a ticketed event, (Novals – [0025], [0031] [0034-0035] Prior to the entertainment event, that a customer can scan his/her ticket stub over a scanner at kiosk 17, the system will create a profile for the customer to include information regarding the customer’s seating location as well as his/her choice of imaging services. The service provider can then create a photopackage of images which includes, for example images of customer’s favorite player, images of family/customer while watching the game. It is possible for the customer to select desired images at kiosk 17 after or during the event. After the game or event, the customer can approve the photopackage or indicates what is incorrect. The customer can also go on-line by way of his/her cell phone and make choices as noted above.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Novals with the teaching of Hamick as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Novals allows modifying commemorative documents based on user selections within the template. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: and wherein after the ticketed event comprises past years.
However, Shivakumar teaches: wherein the ticket memorabilia system is in operation before, during and after a ticketed event, and wherein after the ticketed event comprises past years. (Shivakumar − [0047-0048] FIG. 3 is a diagram of an example of a user scrapbook website (webpage) that can be generated and or automatically generated and/or maintained using for example, a system such as system 100 of FIG. 1, by, for example, a ticket seller. As shown in FIG. 3, a scrapbook website such as a user scrapbook webpage 300 may include and/or event links such as past event links 305 and/or future event links 307… and website control features such as filters 306. An event can be a concert, a sporting event... or any other type of event for which tickets are sold. Events can be past events that were attended by a user of website 300. [0050] Filters 306 may include user-selectable filters for determining which type of content is displayed on webpage 300. Can filter events for past, present and future (before an event).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Shivakumar with the teaching of Hamick and Novals as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Shivakumar allows filtering past events for obtaining ticketed-event mementos such as photographs taken at the ticketed event. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: an authentication certificate
However, Raasch teaches: and providing an authentication certificate with the hard stock ticket. (Hamick − [0054] FIG. 8 shows schematically the printing of the ticket stock (hard stock ticket). [0039] Preferably, and especially in limited edition commemorative tickets, there are one or more authentication and identifying indicia or other elements. For example, an authentication or genuineness seal 13 may be applied or hot stamped onto one or more ticket face. In addition, some other identifying numerical, bar code or other indicia 14 (authentication certificate) may be employed to identify the particular ticket or the event. As shown in FIG. 2, the Ser. No. "A123456" is employed, but it should be understood that this could well be a limited edition number, such as a "3807/10,000". Also shown is optional "greeking" indicia 14 which assists in preventing counterfeiting. Indeed, the serial number could be hidden behind a ruboff coating, or any other suitable type of authentication, serial numbering or tamper proofing device may be employed in conjunction with the ticket.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Raasch with the teaching of Hamick, Novals, and Shivakumar as each inventions are related to generating commemorative tickets. Adding the teaching of Raasch provides authentication serial numbers to be include within the commemorative ticket. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Regarding dependents claim 2, Hamick teaches: wherein the ticketed experience data comprises the ticket code information for every ticket sold, seat location associated with the ticket code information, date of the event, event specific information, specific images related to the event, or combinations thereof. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 3, wherein the customizable features comprises one or more of a user photo feature, a graphic feature, a location feature, a venue information feature, a date/time feature, a border feature, a ticket code feature, or a user defined ticketed experience specific feature. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 4, Hamick teaches: wherein at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template includes a location of the ticketed experience in the location feature, a venue of the ticketed experience in the venue information feature, a date of the ticketed experience in the date/time feature, and ticket code of the E-ticket in the ticket code feature. (Hamick – [0018] [0031-0032] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. The event information may include the date, the seat location, the venue, the event (e.g., name of band, show, play, sporting event and the like), etc. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event.)
Regarding dependents claim 5, Hamick teaches: wherein the computer server is further programmed to receive a signal including user data and automatically storing the user data in the memory of the computer server. (Hamick – [0004] The system also includes a computer for determining commemorative ticket features to be included with a commemorative ticket. The system further includes a database in communication with the computer, the database comprising user information associated with the issued event ticket.)
Regarding dependents claim 6, Hamick does not explicitly teaches: wherein the computer server is further programmed to provide the user data to a user computing device for use and placement within the ticket memorabilia template.
However, Novals teaches: wherein the computer server is further programmed to provide the user data to a user computing device for use and placement within the ticket memorabilia template. (Novals – [0031-0033] Based on the ticket number, the service provider will know where the customer is sitting. Also, in response to the customer's choices, the service provider can record the selected imaging service and assign an identification code to the selection. This identification code could include at least information on the selected imaging service and information on the seating location of the customer.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Shivakumar with the teaching of Hamick and Novals as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Shivakumar allows filtering past events for obtaining ticketed-event mementos such as photographs taken at the ticketed event. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Regarding dependents claim 7, wherein the computer server is further programmed to automatically validate that the E-ticket data sent from the user computing device corresponds to an E-ticket sold for the event in response to comparing the E-ticket data with the ticket code information for every ticket sold to determine a match of the E-ticket data with one of the ticket code information for a ticket stored in the memory of the computer server. (Hamick – [0004] The system also includes a computer for determining commemorative ticket features to be included with a commemorative ticket. The system further includes a database in communication with the computer, the database comprising user information associated with the issued event ticket. [0019] Scanning the issued ticket then provides identifying information for that issued ticket that may then be matched with the ticket purchaser's user information from the purchase of the issued ticket, such as the ticket purchaser's name, address and the like.)
Regarding independent claim 8, Hamick teaches: A customizable ticket memorabilia system comprising: (Hamick – [0005] The disclosed subject matter also relates to a commemorative ticket system. The system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket.)
a computer server comprising a memory storing ticket memorabilia templates and ticketed experience data associated with the ticket memorabilia templates; (Hamick – [0034] FIG. 5 conceptually illustrates an example electronic system with which some implementations of the subject technology can be implemented. Processing unit, a system memory, an input device interface, an output device interface, and a network interface)
 and a user computing device of a user, (Hamick – Fig. 1 computer 130 [0023] Computer 130 may be any of a desktop computer, a laptop computer, an embedded computer, a tablet computer, a smartphone and the like.) 
wherein the user is a ticket an E-ticket holder, (Hamick – [0002] The ticket may be an electronic or digital ticket that is provided to the user electronically and is printed by the user on regular printer paper.) 
coupled to the computer server, the computer server programmed to: (Hamick – [0005] The commemorative ticket system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket. [0023] Production device 150 (Fig. 1) may be any device adapted to produce or further process a commemorative ticket, such as a printer, a laminating device, an embossing device, and the like.)
receive from the user computing device a signal including E-ticket data, wherein the E-ticket data comprises ticket code information, and wherein the signal including E-ticket data is generated by one of scanning the E-ticket, (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
entering ticket identifying information in the user computing device, sending a photo, screenshot or scanned image of the E-ticket, logging into a ticket account, or selecting a link received digitally from the system; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
automatically process the signal received from the user computing device and retrieve ticketed experience data corresponding to the E-ticket data; (Hamick – [0031-0032] Fig. 4, A commemorative Ticket design may have default composition, or may be altered or added to by selection of additional options, such as graphics, adding gold left, lamination and the like.)
verify that the E-ticket for the event is an actual ticket event ticket and not a fraud; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. [0030] For example, a bar code or QR code on the issued ticket may be scanned to provide information regarding the event as well as information specific to that ticket, such as the seat location and the ticket holder's name.)
produce the hard stock ticket for the ticketed experience corresponding to the E- ticket data from the customized ticket memorabilia template; (Hamick − [0016] A higher quality commemorative ticket (hard stock ticket)  is often desired by a ticket purchaser to keep as a souvenir or keepsake. In some cases, upon purchasing a digital ticket to an event the purchaser is given an option to order a commemorative paper ticket (hard stock ticket) at the same time.)
Hamick teaches commemorative tickets design for a ticket holder, but does not explicitly teach: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia template corresponding to the retrieved ticketed experience data with at least one customizable feature located within the ticket memorabilia template and at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template corresponding to at least one data element of the ticketed experience data, wherein the customizable feature is customized based on user determination for creation of a hard stock ticket for the ticketed experience corresponding to the E-ticket data, wherein the ticket memorabilia system is in operation before, during and after a ticketed event,
However, Novals teaches: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia frame template (Novals – [0031-0033] A customer can enter his ticket or seat number from the ticket stub or pass the ticket over a scanner at kiosk 17 which records the ticket or seat number. The kiosk 17 can then create a profile that includes the information on the customer’s ticket. Customer images captured at the event can be downloaded and inserted into the template. For example a background of the arena (Fig. 2B), or a background of fans in the stands (Fig. 4B). Ticket itself may be include in the photopackage.)
corresponding to the retrieved ticketed experience data with at least one customizable feature located within the ticket memorabilia frame template (Novals – [0031-0033] Based on the ticket number, the service provider will know where the customer is sitting. Also, in response to the customer's choices, the service provider can record the selected imaging service and assign an identification code to the selection. This identification code could include at least information on the selected imaging service and information on the seating location of the customer.)
and at least one data element of the ticketed experience data automatically entered within the ticket memorabilia frame template corresponding to at least one data element of the ticketed experience data, (Novals – [0025] [0028] [0031-0033] It is also possible that the customer may select the desired images at kiosk 17 after or during the event, or may select the desired images remotely from the entertainment event, such as over the Internet from a home PC. The customer may also wish to change selections on the basis of the actions in the event. Scores and dates and other text data may also be included. The Kiosk can offer a customer a menu of imaging services. For example, a choice A could be 3 images of participants and 2 images of the customer’s family or friends while watching the event.)
wherein the customizable feature is customized based on user determination for creation of a hard stock ticket for the ticketed experience corresponding to the E-ticket data, (Novals – [0029] [0031-0033] Selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices.)
wherein the ticket memorabilia system is in operation before, during and after a ticketed event, (Novals – [0025], [0031] [0034-0035] Prior to the entertainment event, that a customer can scan his/her ticket stub over a scanner at kiosk 17, the system will create a profile for the customer to include information regarding the customer’s seating location as well as his/her choice of imaging services. The service provider can then create a photopackage of images which includes, for example images of customer’s favorite player, images of family/customer while watching the game. It is possible for the customer to select desired images at kiosk 17 after or during the event. After the game or event, the customer can approve the photopackage or indicates what is incorrect. The customer can also go on-line by way of his/her cell phone and make choices as noted above.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Novals with the teaching of Hamick as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Novals allows modifying commemorative documents based on user selections within the template. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: and wherein after the ticketed event comprises past years.
However, Shivakumar teaches: wherein the ticket memorabilia system is in operation before, during and after a ticketed event, and wherein after the ticketed event comprises past years. (Shivakumar − [0047-0048] FIG. 3 is a diagram of an example of a user scrapbook website (webpage) that can be generated and or automatically generated and/or maintained using for example, a system such as system 100 of FIG. 1, by, for example, a ticket seller. As shown in FIG. 3, a scrapbook website such as a user scrapbook webpage 300 may include and/or event links such as past event links 305 and/or future event links 307… and website control features such as filters 306. An event can be a concert, a sporting event... or any other type of event for which tickets are sold. Events can be past events that were attended by a user of website 300. [0050] Filters 306 may include user-selectable filters for determining which type of content is displayed on webpage 300. Can filter events for past, present and future (before an event).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Shivakumar with the teaching of Hamick and Novals as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Shivakumar allows filtering past events for obtaining ticketed-event mementos such as photographs taken at the ticketed event. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: an authentication certificate
However, Raasch teaches: and providing an authentication certificate with the hard stock ticket. (Hamick − [0054] FIG. 8 shows schematically the printing of the ticket stock (hard stock ticket). [0039] Preferably, and especially in limited edition commemorative tickets, there are one or more authentication and identifying indicia or other elements. For example, an authentication or genuineness seal 13 may be applied or hot stamped onto one or more ticket face. In addition, some other identifying numerical, bar code or other indicia 14 (authentication certificate) may be employed to identify the particular ticket or the event. As shown in FIG. 2, the Ser. No. "A123456" is employed, but it should be understood that this could well be a limited edition number, such as a "3807/10,000". Also shown is optional "greeking" indicia 14 which assists in preventing counterfeiting. Indeed, the serial number could be hidden behind a ruboff coating, or any other suitable type of authentication, serial numbering or tamper proofing device may be employed in conjunction with the ticket.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Raasch with the teaching of Hamick, Novals, and Shivakumar as each inventions are related to generating commemorative tickets. Adding the teaching of Raasch provides authentication serial numbers to be include within the commemorative ticket. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Regarding dependents claim 9, Hamick teaches: wherein the ticketed experience data comprises ticket code information for every ticket sold, seat location associated with the ticket code information, date of the event, event specific information, specific images related to the event, or combinations thereof. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 10, Hamick teaches: wherein the customizable features comprises one or more of a user photo feature, a graphic feature, a location feature, a venue information feature, a date/time feature, a border feature, a ticket code feature, or a user defined ticketed experience specific feature. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 11, Hamick teaches:  wherein at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template includes a location of the ticketed experience in the location feature, a venue of the ticketed experience in the venue information feature, a date of the ticketed experience in the date/time feature, and ticket code of the E-ticket in the ticket code feature. (Hamick – [0018] [0031-0032] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. The event information may include the date, the seat location, the venue, the event (e.g., name of band, show, play, sporting event and the like), etc. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event.)
Regarding dependents claim 12, Hamick teaches: wherein the computer server is further programmed to receive a signal including user data and automatically storing the user data in the memory of the computer server. (Hamick – [0004] The system also includes a computer for determining commemorative ticket features to be included with a commemorative ticket. The system further includes a database in communication with the computer, the database comprising user information associated with the issued event ticket.)
Regarding dependents claim 13, Hamick does not explicitly teaches: wherein the computer server is further programmed to provide the user data to a user computing device for use and placement within the ticket memorabilia frame template.
However, Novals teaches: wherein the computer server is further programmed to provide the user data to a user computing device for use and placement within the ticket memorabilia frame template. (Novals – [0031-0033] Based on the ticket number, the service provider will know where the customer is sitting. Also, in response to the customer's choices, the service provider can record the selected imaging service and assign an identification code to the selection. This identification code could include at least information on the selected imaging service and information on the seating location of the customer.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Shivakumar with the teaching of Hamick and Novals as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Shivakumar allows filtering past events for obtaining ticketed-event mementos such as photographs taken at the ticketed event. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Regarding dependents claim 14, Hamick teaches: wherein the computer server is further programmed to automatically validate that the E-ticket data sent from the user computing device corresponds to an E-ticket sold for the event in response to comparing the E-ticket data with the ticket code information for every ticket sold to determine a match of the E-ticket data with one of the ticket code information for a ticket stored in the memory of the computer server. (Hamick – [0004] The system also includes a computer for determining commemorative ticket features to be included with a commemorative ticket. The system further includes a database in communication with the computer, the database comprising user information associated with the issued event ticket. [0019] Scanning the issued ticket then provides identifying information for that issued ticket that may then be matched with the ticket purchaser's user information from the purchase of the issued ticket, such as the ticket purchaser's name, address and the like.)
Regarding independent claim 17, Hamick teaches: A customizable ticket memorabilia system comprising: (Hamick – [0005] The disclosed subject matter also relates to a commemorative ticket system. The system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket.)
a computer server comprising a memory storing ticket memorabilia templates and ticketed experience data associated with the ticket memorabilia templates; (Hamick – [0034] FIG. 5 conceptually illustrates an example electronic system with which some implementations of the subject technology can be implemented. Processing unit, a system memory, an input device interface, an output device interface, and a network interface)
 and a user computing device of a user, (Hamick – Fig. 1 computer 130 [0023] Computer 130 may be any of a desktop computer, a laptop computer, an embedded computer, a tablet computer, a smartphone and the like.) 
wherein the user is a ticket an E-ticket holder, (Hamick – [0002] The ticket may be an electronic or digital ticket that is provided to the user electronically and is printed by the user on regular printer paper.) 
coupled to the computer server, the computer server programmed to: (Hamick – [0005] The commemorative ticket system includes a server computer and an input device in communication with the server computer, the input device configured to obtain event information from an issued event ticket. [0023] Production device 150 (Fig. 1) may be any device adapted to produce or further process a commemorative ticket, such as a printer, a laminating device, an embossing device, and the like.)
receive from the user computing device a signal including E-ticket data, wherein the E-ticket data may include ticket code information, and wherein the signal including E-ticket data is generated by one of scanning the E-ticket, (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
entering ticket identifying information in the user computing device, sending a photo, screenshot or scanned image of the E-ticket, logging into a ticket account, or selecting a link received digitally from the system; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
automatically process the signal received from the user computing device and retrieve ticketed experience data corresponding to the E-ticket data; (Hamick – [0031-0032] Fig. 4, A commemorative Ticket design may have default composition, or may be altered or added to by selection of additional options, such as graphics, adding gold left, lamination and the like.)
verify that the E-ticket for the event is an actual ticket event ticket and not a fraud; (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. [0030] For example, a bar code or QR code on the issued ticket may be scanned to provide information regarding the event as well as information specific to that ticket, such as the seat location and the ticket holder's name.)
produce the hard stock ticket for the ticketed experience corresponding to the E- ticket data from the customized ticket memorabilia template; (Hamick − [0016] A higher quality commemorative ticket (hard stock ticket)  is often desired by a ticket purchaser to keep as a souvenir or keepsake. In some cases, upon purchasing a digital ticket to an event the purchaser is given an option to order a commemorative paper ticket (hard stock ticket) at the same time.)
Hamick teaches commemorative tickets design for a ticket holder, but does not explicitly teach: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia template with customizable features, wherein the customizable features are displayed as selectable features for user selection; in response to receiving a signal of the user selected customizable features, automatically updating the ticket memorabilia template with ticketed experience data in predetermined locations within the ticket memorabilia template, wherein the computer server is programmed to initiate creation of a hard stock ticket for the ticketed experience corresponding to the E- ticket data from the customized ticket memorabilia template, wherein the ticket memorabilia system is in operation before, during and after a ticketed event.
However, Novals teaches: using the ticketed experience data retrieved, automatically generate and transmit to the user computing device for display a user interface for customizing a ticket memorabilia template with customizable features, (Novals – [0031-0033] A customer can enter his ticket or seat number from the ticket stub or pass the ticket over a scanner at kiosk 17 which records the ticket or seat number. The kiosk 17 can then create a profile that includes the information on the customer’s ticket. Customer images captured at the event can be downloaded and inserted into the template. For example a background of the arena (Fig. 2B), or a background of fans in the stands (Fig. 4B). Ticket itself may be include in the photopackage.)
wherein the customizable features are displayed as selectable features for user selection; Novals – [0025] It is also possible that the customer may select the desired images at kiosk 17 after or during the event, or may select the desired images remotely from the entertainment event, such as over the Internet from a home PC. The customer may also wish to change selections on the basis of the actions in the event.)
in response to receiving a signal of the user selected customizable features, automatically updating the ticket memorabilia template with ticketed experience data in predetermined locations within the ticket memorabilia template, wherein the computer server is programmed to initiate creation of a hard stock ticket for the ticketed experience corresponding to the E- ticket data from the customized ticket memorabilia template, (Novals – [0029] [0031-0033] Selection process gives the customer the ability to personalize his photopackage by permitting the customer to input his or her preferences with regard to the participants at the event. For example, at kiosk 17 the customer can enter information such as which is his/her favorite team, which is his/her favorite player etc. In this scenario, the images included in the photopackage would correspond to the customer's personalized choices.)
wherein the ticket memorabilia system is in operation before, during and after a ticketed event, (Novals – [0025], [0031] [0034-0035] Prior to the entertainment event, that a customer can scan his/her ticket stub over a scanner at kiosk 17, the system will create a profile for the customer to include information regarding the customer’s seating location as well as his/her choice of imaging services. The service provider can then create a photopackage of images which includes, for example images of customer’s favorite player, images of family/customer while watching the game. It is possible for the customer to select desired images at kiosk 17 after or during the event. After the game or event, the customer can approve the photopackage or indicates what is incorrect. The customer can also go on-line by way of his/her cell phone and make choices as noted above.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Novals with the teaching of Hamick as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Novals allows modifying commemorative documents based on user selections within the template. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: and wherein after the ticketed event comprises past years.
However, Shivakumar teaches: wherein the ticket memorabilia system is in operation before, during and after a ticketed event, and wherein after the ticketed event comprises past years. (Shivakumar − [0047-0048] FIG. 3 is a diagram of an example of a user scrapbook website (webpage) that can be generated and or automatically generated and/or maintained using for example, a system such as system 100 of FIG. 1, by, for example, a ticket seller. As shown in FIG. 3, a scrapbook website such as a user scrapbook webpage 300 may include and/or event links such as past event links 305 and/or future event links 307… and website control features such as filters 306. An event can be a concert, a sporting event... or any other type of event for which tickets are sold. Events can be past events that were attended by a user of website 300. [0050] Filters 306 may include user-selectable filters for determining which type of content is displayed on webpage 300. Can filter events for past, present and future (before an event).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Shivakumar with the teaching of Hamick and Novals as both inventions are related to generating commemorative documentations based on ticket information Adding the teaching of Shivakumar allows filtering past events for obtaining ticketed-event mementos such as photographs taken at the ticketed event. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Hamick does not explicitly teach: an authentication certificate
However, Raasch teaches: and providing an authentication certificate with the hard stock ticket. (Hamick − [0054] FIG. 8 shows schematically the printing of the ticket stock (hard stock ticket). [0039] Preferably, and especially in limited edition commemorative tickets, there are one or more authentication and identifying indicia or other elements. For example, an authentication or genuineness seal 13 may be applied or hot stamped onto one or more ticket face. In addition, some other identifying numerical, bar code or other indicia 14 (authentication certificate) may be employed to identify the particular ticket or the event. As shown in FIG. 2, the Ser. No. "A123456" is employed, but it should be understood that this could well be a limited edition number, such as a "3807/10,000". Also shown is optional "greeking" indicia 14 which assists in preventing counterfeiting. Indeed, the serial number could be hidden behind a ruboff coating, or any other suitable type of authentication, serial numbering or tamper proofing device may be employed in conjunction with the ticket.) 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date to have combined the teaching of Raasch with the teaching of Hamick, Novals, and Shivakumar as each inventions are related to generating commemorative tickets. Adding the teaching of Raasch provides authentication serial numbers to be include within the commemorative ticket. Therefore, allowing the benefit of adding personalized photographs, color palette and layouts for personable digital contents as a keepsake.
Regarding dependents claim 18, Hamick teaches: wherein the ticketed experience data comprises ticket code information for every ticket sold, seat location associated with the ticket code information, date of the event, event specific information, specific images related to the event, or combinations thereof. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 19, Hamick teaches: wherein the customizable features comprises one or more of a user photo feature, a graphic feature, a location feature, a venue information feature, a date/time feature, a border feature, a ticket code feature, or a user defined ticketed experience specific feature. (Hamick – [0018] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event. [0019] For example, the event information (e.g., seat location, event name, date) may be obtained directly from scanning the issued event ticket and then the event information may be associated or cross-referenced with user information in a database that is associated with either the ticket purchaser or a user designated by the ticket purchaser.)
Regarding dependents claim 20, Hamick teaches: wherein at least one data element of the ticketed experience data automatically entered within the ticket memorabilia template includes a location of the ticketed experience in the location feature, a venue of the ticketed experience in the venue information feature, a date of the ticketed experience in the date/time feature, and ticket code of the E-ticket in the ticket code feature. (Hamick – [0018] [0031-0032] The subject technology provides for a system that uses an input device (e.g., bar code scanner, QR code scanner) to input event information from an issued event ticket. The event information may include the date, the seat location, the venue, the event (e.g., name of band, show, play, sporting event and the like), etc. For example, both originally printed tickets and digital tickets printed on paper described above may have graphics depicting the venue and/or the event, as well as seat location and the date of the event.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177          

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177